

 
EXHIBIT 10.2
 
 
 
 
TRIBUNE COMPANY
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
 
(As Amended and Restated Effective October 18, 2006)
 
 



--------------------------------------------------------------------------------


 

 
TRIBUNE COMPANY SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
 (As Amended and Restated Effective October 18, 2006)
 
 
SECTION 1
 
 
Introduction
 
 
1.1   The Plan. TRIBUNE COMPANY SUPPLEMENTAL DEFINED CONTRIBUTION PLAN (the
“Plan”), was established by TRIBUNE COMPANY, a Delaware corporation (the
“Company”), effective January 1, 1994 to provide certain benefits representing
contributions that could not be allocated to eligible employee accounts in the
Tribune Company Employee Stock Ownership Plan (“ESOP”) because of limitations
imposed by Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”). Effective January 1, 2004, no further contributions were made to
the ESOP and the ESOP was merged into the Tribune Company 401(k) Savings and
Profit Sharing Plan (the “Savings Plan”); therefore, the Plan was restated to
provide that eligible employees will receive benefits hereunder to represent
amounts that may not be allocated as employer Retirement and Profit Sharing
Contributions under the Savings Plan because of the limitations of
Section 401(a)(17) of the Code.
 
1.2   Purpose. The Company and certain of its subsidiaries maintain, and are
Employers under, the Savings Plan, which is intended to constitute a qualified
plan with a cash or deferred arrangement that meets the requirements for
qualification under Sections 401(a) and 401(k) of the Code. Section 401(a)(17)
of the Code limits the amount of employees' annual compensation that may be
taken into account in determining the amount of Employer contributions that may
be allocated to accounts under a qualified defined contribution plan, to
$200,000 (subject to cost-of-living adjustments of that amount calculated as
described in said Section 401(a)(17)) (the “Compensation Limitation”). The
purpose of this Plan is to provide for Participants in this Plan the amount of
Employer contributions that would have been allocated to their respective
accounts under the Savings Plan but for the Compensation Limitation.
 
1.3   Employers. The Company and each subsidiary of the Company that is an
Employer under the Savings Plan shall be an “Employer” under this Plan unless
specified to the contrary by the Company by notice to the Committee described in
subsection 1.4.
 
1.4   Plan Administration. The Plan will be administered by the Employee
Benefits Committee of the Company (or such successor committee as shall from
time to time have responsibility for administering the Savings Plan) (the
“Committee”). The Committee has, to the extent appropriate and in addition to
the powers described in subsection 2.1 below, the same powers, rights, duties
and obligations with respect to the Plan as under the Savings Plan with respect
to that plan. The Committee's determinations hereunder need not be uniform, and
may be made selectively among eligible employees, whether or not they are
similarly situated. The Plan will be administered on the basis of a “Plan Year”
which is each calendar year.
 
1

--------------------------------------------------------------------------------


 
 
SECTION 2
 
Participation and Supplemental Benefits 
 
 
2.1   Eligibility. Subject to the conditions and limitations of the Plan, each
Employee of an Employer on or after January 1, 2004, who is a participant in the
Savings Plan shall become a “Participant” under this Plan, entitled to benefits
payable under this Plan, as of the first day of the first plan year under the
Savings Plan which begins on or after January 1, 2004, and during which the
Compensation (as defined in the Savings Plan) of such participant, determined
without the Compensation Limitation, is greater than the Compensation
Limitation.
 
In the event of the death of such a Participant, his beneficiary shall be
entitled to participate in the Plan as of the date benefit payments to such
beneficiary commence under the Plan, to the extent provided by the following
subsections of the Plan.
 
2.2   Amount of Supplemental Benefits. The Committee shall maintain or cause to
be maintained in the records of the Plan one or more separate bookkeeping
accounts in the name of each Participant. A Participant who participated in the
Plan prior to January 1, 2004, shall have as his opening account balance the
amount credited to his Plan account as of December 31, 2003. In accordance with
rules established by the Committee, the Committee shall credit, at such time as
the Committee determines, to each Participant's account an amount equal to the
difference between (i) the value of the amount that would have been credited to
the Participant's account as an employer Retirement Contribution and employer
Profit Sharing Contribution under the Savings Plan if there had been no
Compensation Limitation in effect and (ii) the amount that is so credited to the
Participant's account in the Savings Plan.
 
2.3   Adjustment of Accounts. The Committee shall adjust each Participant's
accounts to reflect (a) hypothetical earnings and losses of such benchmark
investments as the Participant may elect among such benchmark investments as the
Committee shall determine, and (b) distributions to the Participant. Any such
adjustment, and any Participant election among benchmark investments, shall be
made at such times, in such manner and subject to such rules as the Committee
may determine.
 
2.4   Payment of Accounts. A Participant (or his beneficiary in the event of his
death) shall receive in a lump sum, within a reasonable period of time after the
Participant terminates employment with all Employers, a cash amount equal to the
vested balance of his accounts (as determined under Section 2.6); provided, a
Participant may elect to receive the value of his accounts in annual
installments over two to ten years or to defer payment until he attains age 65;
provided further that the portion of a Participant’s account that has a
benchmark investment in common stock of the Company shall be distributed in
shares of such stock. A Participant may elect a different method of payment or
installments by the later of December 31, 2006 or the date which is 30 days
following the date the Participant first becomes eligible to participate. On or
after January 1, 2007 no changes may be made to a Participant’s election with
respect to the method of
 
2

--------------------------------------------------------------------------------


 
payment. Notwithstanding the foregoing provisions of this subsection 2.4, a
Participant who is a “specified employee” as defined in Section 409A(a)(2)(B)(i)
of the Code may not receive a distribution under the Plan of any amounts
credited to his or her account (and any investment gains or losses attributable
thereto) prior to the date which is 6 months after the date of the Participant’s
termination of employment, or, if earlier, the date of death of the Participant.
If a specified employee is unable to receive a distribution as of his or her
Settlement Date as a result of the restrictions under Section 409A, the payment
that otherwise would have been made as of his Settlement Date shall be made as
soon as practicable following the lapse of such restrictions.
 
2.5   Change-In-Control. In the event of a Change-In-Control of the Company as
defined in Section 3.1, all account balances, whether or not currently in pay
status, shall become immediately due and payable and distribution shall be made
in a lump sum as soon as practicable thereafter.
 
2.6   Vesting. A Participant shall be fully vested, and have a nonforfeitable
right to, the balances in his account representing employer Retirement
Contributions that could not be credited under the Savings Plan, as adjusted in
accordance with Section 2.3, and amounts credited to his account as of
December 31, 2003 (representing amounts that could not be credited under the
ESOP), as adjusted in accordance with Section 2.3 of the Plan. The amounts
credited to his account representing employer Profit Sharing Contributions, as
adjusted in accordance with Section 2.3, shall vest in accordance with the
following table:
 
If the Participant's
Number of Years of Service is:
 
Then his Nonforfeitable Percentage Shall Be:
Less than five
 
0%
Five or more
 
100%

 
Years of Service shall be determined in accordance with the terms of the Savings
Plan.
 
2.7   Funding. Benefits payable under this Plan to a Participant or his
beneficiary shall be paid directly by the Employers from their general assets,
in such proportions as the Company shall determine. The provisions of this Plan
shall not require that the Employers segregate on their books or otherwise any
amount to be used for payment of benefits under this Plan; provided, the
Employers may establish a grantor (“rabbi”) trust to hold assets for the payment
of Plan accounts, and any payout from such trust to or on behalf of a
Participant shall extinguish the Employer's liability hereunder to the extent of
such payment.
 
3

--------------------------------------------------------------------------------



 
SECTION 3
 
General Provisions 
 
 
3.1   Terms. References in this Plan to an individual as being a “participant”
in the Savings Plan and (unless expressly provided to the contrary in this Plan)
terms used in this Plan that also are used in the Savings Plan as to that
individual shall have the meanings for those terms set forth in the Savings
Plan. For purposes of this Plan, a “subsidiary” of the Company shall mean any
corporation, more than 50% of the voting stock in which is owned, directly or
indirectly, by the Company and the term “Change-In-Control” shall mean a change
in ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, all as defined in Section
409A(a)(2)(A)(v) of the Code or any regulations, notices or rulings thereunder.
 
3.2   Beneficiary. A Participant may designate the person or persons (including
a trustee or trustees) in an instrument filed with the Committee (in such form
and in such manner as the Committee may determine) to receive upon his death any
amounts remaining in his Plan account; provided, that in the case of a
Participant who is legally married on the date of his death, the Participant's
beneficiary shall be his spouse unless such spouse validly consents in writing
to a different beneficiary designation. The designation of the beneficiary (or
form of payment) cannot be changed without the spouse's consent unless the
consent expressly permits designations by the Participant without any further
consent of the spouse. The spouse's consent must acknowledge the effect of the
designation and be witnessed by a representative of the Plan or a notary public.
Any death benefits payable hereunder and not effectively disposed of pursuant to
a valid beneficiary designation shall be distributed in the following priority:
 

(i)
  to the Participant's spouse living at his death, if any; and




 
(ii)
  if the Participant has no spouse living at the time of his death, then to his
estate.

 
3.3   Employment Rights. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Company or
any of its subsidiaries or to any benefits not specifically provided by the
Plan.
 
3.4   Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or municipality, the interests of
Participants and any other persons who become entitled to a benefits under the
Plan are not subject to the claims of their creditors and may not be voluntarily
or involuntarily transferred, assigned, alienated or encumbered. Notwithstanding
the immediately preceding sentence, payment of a Participant's benefits shall be
made pursuant to the terms of a valid domestic relations order. For purposes of
this plan, a "valid domestic relations order" shall be a judgment, decree or
order made pursuant to and valid under a state domestic relations law that
relates to the provision of child support, alimony payments or marital property
rights and that provides for payment of a Participant's benefits to a spouse,
former spouse, child or
 
4

--------------------------------------------------------------------------------


 
other dependent of the Participant, so long as the judgment, decree or order
clearly specifies what benefits are to be paid pursuant to the order and
provides that benefits are paid only if, when and as otherwise paid to the
Participant. The Committee shall have sole and complete discretion to determine
whether a judgment, decree or order constitutes a valid domestic relations order
for purposes of this Section.
 
3.5   Controlling Law. To the extent not superseded by the laws of the United
States, the laws of Illinois shall be controlling in all matters relating to the
Plan.
 
3.6   Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular and the singular shall include the plural.
 
3.7   Action by the Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of its Board of Directors or by a duly
authorized committee of its Board of Directors, or by any person or persons
authorized by resolution of its Board of Directors or such committee.
 
3.8   Successor to the Company or Any Other Employer. The term “Company” as used
in the Plan shall include any successor to the Company by reason of merger,
consolidation, the purchase or transfer of all or substantially all of the
Company's assets, or otherwise. The term “Employer” as used in the Plan with
respect to the Company or any of its subsidiaries shall include any successor to
that corporation by reason of merger, consolidation, the purchase or transfer of
all or substantially all of the assets of that corporation, or otherwise.
 
3.9   Facility of Payment. Any amounts payable under this Plan to any person
under a legal disability or who, in the judgment of the Committee, is unable to
properly manage his affairs may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner which the
Committee may select.
 
3.10    Other Benefits. The benefits provided under the Plan shall, except to
the extent otherwise specifically provided herein, be in addition to, and not in
derogation or diminution of, any benefits that a Participant or his beneficiary
may be entitled to receive under any other plan or program now or hereafter
maintained by the Company or by any of its subsidiaries.
 
3.11    Rights in the Event of Dispute. If a claim or dispute arises concerning
the rights of a Participant or beneficiary to benefits under the Plan,
regardless of the party by whom such claim or dispute is initiated, the Company
shall, upon presentation of appropriate vouchers, pay all legal expenses,
including reasonable attorneys' fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the Participant's “claimant”), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or settling of such claim or
dispute; provided, that:
 
5

--------------------------------------------------------------------------------


 
(a) the Participant or the Participant's claimant shall repay to the Company any
such expenses theretofore paid or advanced by the Company if and to the extent
that the party disputing the Participant's rights obtains a judgment in its
favor from a court of competent jurisdiction from which no appeal may be taken,
whether because the time to do so has expired or otherwise, and it is determined
that such expenses were not incurred by the Participant or the Participant's
claimant while acting in good faith; provided further, that


(b) in the case of any claim or dispute initiated by a Participant or the
Participant's claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the Committee
within one year after the occurrence of the event giving rise to such claim or
dispute.
 
 
SECTION 4 
 
Amendment and Termination
 
While the Company and its subsidiaries that become Employers expect to continue
the Plan, the Company must necessarily reserve and reserves the right to amend
the Plan from time to time (including the right to amend the manner in which
accounts are adjusted to reflect investment earnings and losses or the time
value of money) or to terminate the Plan at any time, subject to Section 409A of
the Code. However, neither an amendment of the Plan nor termination of the Plan
may:
 
(a) cause the reduction in the amount credited to any Participant's account (and
of the Employers' obligation to pay such account) which had accrued as of the
date such amendment is made or the termination of the Plan occurs and which, but
for such amendment or termination, are payable under this Plan on, or would
become payable under this Plan after, the date such amendment is made or the
termination of the Plan occurs; or


(b) cause the modification, rescission or revocation of (i) the provisions of
subsection 2.5 with respect to a Change-In-Control or (ii) any written
determinations by the Committee pursuant to subsection 2.4 as to the form of
payment of accounts to any person that are in effect on said date.
 
In addition, no amendment or termination of the Plan which has the effect of
reducing or diminishing the right of any Participant to receive any payment or
benefit under the Plan will become effective prior to the expiration of the 36
consecutive month period commencing on the date of a Change-In-Control, if such
amendment or termination was adopted (i) on the day of or subsequent to the
Change-In-Control, (ii) prior to the Change-In-Control, but at the request of
any third party participating in or causing the Change-In-Control, or
(iii) otherwise in connection with or in anticipation of a Change-In-Control.
 
6

--------------------------------------------------------------------------------



 
SECTION 5
 
 
Claims for Benefits Procedure 
 
5.1   Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to any member of the Committee. If such claim for benefits is wholly or
partially denied by the Committee, the Committee shall, within a reasonable
period of time, but not later than sixty (60) days after receipt of the claim,
notify the claimant of the denial of the claim. Such notice of denial shall be
in writing and shall contain:
 
(a) The specific reason or reasons for denial of the claim;


(b) A reference to the relevant Plan provisions upon which the denial is based;


(c) A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and


(d) An explanation of the Plan's claim review procedure as set forth below.
 
5.2   Request for Review of a Denial of a Claim for Benefits. Upon the receipt
by the claimant of written notice of denial of the claim, the claimant may
within ninety (90) days file a written request to the Committee, requesting a
review of the denial of the claim, which review shall include a hearing if
deemed necessary by the Committee. In connection with the claimant's appeal of
the denial of his/her claim, he/she may review relevant documents and may submit
issues and comments in writing.
 
5.3   Decision Upon Review of Denial of Claim for Benefits. The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant's request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to 120 days. Such
decision shall:
 
(a) Include specific reasons for the decision;


(b) Be written in a manner calculated to be understood by the claimant; and


(c) Contain specific references to the relevant Plan provisions upon which the
decision is based.
 
The decision of the Committee shall be final and binding in all respects on both
the Company and the claimant.
 
7

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has caused
the foregoing to be executed on behalf of Tribune Company by the undersigned
duly authorized Chairman of the Committee as of the 18th day of October 2006.
 

   
TRIBUNE COMPANY
 
 
   
By:  /s/ Donald C. Grenesko
Chairman of Tribune Company
Employee Benefits Committee

 
 
 
8

--------------------------------------------------------------------------------

